Case 0:19-cv-61663-WPD Document 21 Entered on FLSD Docket 12/18/2019 Page 1 of 4



                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA

                                            CASE NO.: 0:19-cv-61663-RKA

  STACYE PETERSON and RONALD D.
  GENTILE, individually and on behalf of
  all those similarly situated,

         Plaintiffs,

  v.

  I.C. SYSTEM, INC.,

         Defendant.
  ____________________________________/

                       JOINT RESPONSE REGARDING CONSOLIDATION OF
                             THE PETERSON AND GENTILE ACTION

          Pursuant to Federal Rule of Civil Procedure 42(a), Plaintiff STACYE PETERSON

  (“Plaintiff”) and I.C. SYSTEM, INC. (“Defendant”), by and through undersigned counsel,

  respond to this Court’s Order [D.E. 20] regarding the consolidation of the above-captioned

  action, Stacye Peterson v. I.C. System, Inc, Case No. 0:19-cv-61663 (“Peterson”), and Ronald D.

  Gentile v. I.C. System, Inc., Case No. 0:19-cv-60839 (“Gentile”).                                 Plaintiff and Defendant

  (collectively, the “Parties”) submit the following1:

          1.        The Peterson action was filed on July 05, 2019, in the Southern District of Florida.

          2.        The Gentile action, a substantially similar class action, was originally filed in the

  Southern District of Florida on March 29, 2019.

  1
    Counsel for Peterson has made several attempts to contact counsel for Gentile to discuss the
  consolidation of the two actions; however, as of this filing, counsel for Peterson has not been
  able to reach counsel for Gentile. Nevertheless, the Parties believe, in good-faith, that the
  consolidation of Peterson and Gentile is in the best interest of all parties involved, as well as
  judicial economy.
                                                                                      PAGE | 1 of 4
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 21 Entered on FLSD Docket 12/18/2019 Page 2 of 4




          3.        On December 04, 2019, this Court entered an Order Regarding Consolidation

  directing the parties to file a joint response explaining why or why not the two forgoing actions

  should be consolidated in any form. D.E. 20.

          4.        Rule 42(a) of the Federal Rules of Civil Procedure states that “[i]f actions before

  the court involve a common question of law or fact, the court may: (a) join for hearing or trial

  any or all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other orders

  to avoid unnecessary cost or delay.” Fed. R. Civ. P. 42(a). It is well-settled that Rule 42 “is a

  codification of a trial court’s inherent managerial power ‘to control the disposition of the causes

  on its dockets with economy of time and effort for itself, for counsel, and for litigants.’” Hendrix

  v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985) (citing In re Air Crash

  Disaster at Fla. Everglades, 549 F.2d 1006, 1012 (5th Cir. 1977)).

          5.        Courts in this District have recognized that consolidation “benefit[s] the court and

  the parties by expediting pretrial proceedings, reducing case duplication, and minimizing the

  expenditure of time and money by all persons concerned.” Coleman Clearing Corp. v. Gurian (In

  re Adler), 2008 U.S. Dist. Lexis 30521, at *1 (S.D. Fla. April 10, 2008). Thus, where—as here—

  “the complaints present similar claims for relief based upon a single course of conduct,”

  consolidation is appropriate since it “promotes judicial economy by streamlining and simplifying

  pre-trial and discovery issues.” Id; Newman v. Eagle Bldg. Techs., 209 F.R.D. 499, 501502 (S.D.

  Fla. July 31, 2002) (finding that class actions were “ideally situated for consolidation” since they

  were “based upon a single course of conduct” and consolidation would therefore “promote

  judicial economy by streamlining and simplifying pre-trial, discovery and class certification

  issues, and by reducing waste, confusion, and delay that would result from multiple trials.”).

                                                                                                                    PAGE | 2 of 4
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 21 Entered on FLSD Docket 12/18/2019 Page 3 of 4




          6.         The Parties agree that Peterson and Gentile share common questions of law and

  fact. The Peterson and Gentile plaintiffs allege that Defendant is a consumer collection agency

  that used unfair or unconscionable means to collect or attempt to collect a debt. See Peterson

  Complaint, D.E. 1 ¶¶ 45-62; Gentile Complaint, D.E. 1 ¶¶ 21-46. The complaints describe the

  alleged unlawful behavior in similar terms, claiming that it is due in part to “Defendant’s

  representation that it was entitled to be paid a convenience fee … is a false representation and

  deceptive means to attempt to collect the Debt in violation of 15 U.S.C. § 1692e(10).” Gentile

  D.E. 1 ¶ 37; Peterson D.E. 1. ¶ 50. Further, the complaints bring federal and state consumer

  protection actions on behalf of substantially similar classes. Peterson D.E. 1 ¶¶ 28-44; Gentile

  D.E. 1 ¶¶ 47-53.

          7.         Given the substantial similarity between the parties and issues in the two actions,

  the Parties agree that consolidation is appropriate and would not result in any confusion of issues

  or prejudice to any of the parties. The Parties further agree that consolidation would preserve

  judicial resources and alleviate the significant burden and expense of litigating the two cases

  separately.
          8.         Further, the Parties respectfully request the Court set a pretrial conference

  pursuant to Fed. R. Civ. P. 16 at the next available date to address, inter alia: (a) consolidation of

  proceedings, including the filing of a consolidated amended class action complaint; (b) a

  scheduling order regarding discovery, expert witness reports and motion practice; and (c) an

  order requiring a global mediation 45 days from the resolution of this Motion to be attended by

  all parties and counsel then pending before this Court, that will continue the mediation being

  supervised by Steven R. Jaffe. The Parties consent to Steven Jaffe continuing to serve in this role.


                                                                                                                     PAGE | 3 of 4
                                        LAW OFFICES OF JIBRAEL S. HINDI, PLLC
                110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                          www.JibraelLaw.com
Case 0:19-cv-61663-WPD Document 21 Entered on FLSD Docket 12/18/2019 Page 4 of 4



         9.        For the foregoing reasons, the Parties respectfully request that the Court

  consolidate Gentile and Peterson.


  DATED:           December 18, 2019

   /s/ Jibrael S. Hindi                                    .            /s/ Charles McHale                                     .
  JIBRAEL S. HINDI, ESQ.                                               CHARLES MCHALE, ESQ.
  Florida Bar No.: 118259                                              Florida Bar No.: 26555
  E-mail:jibrael@jibraellaw.com                                        E-mail: CMcHale@gsgfirm.com
  THOMAS J. PATTI, ESQ.                                                DALE GOLDEN, ESQ.
  Florida Bar No.: 118377                                              Florida Bar No.: 94080
  E-mail:tom@jibraellaw.com                                            E-mail: DGolden@gsgfirm.com
  THE LAW OFFICES OF JIBRAEL S. HINDI                                  GOLDEN SCAZ GAGAIN
  110 SE 6th Street, Suite 1744                                        201 North Armenia Avenue
  Fort Lauderdale, Florida 33301                                       Tampa, Florida 33609
  Phone: 954-907-1136                                                  Phone: 813-251-5500
  Fax: 855-529-9540                                                    Fax: 813-251-3675

  COUNSEL FOR PLAINTIFF                                                COUNSEL FOR DEFENSE




                                                                                                                   PAGE | 4 of 4
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
